Citation Nr: 1542613	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-28 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a skin disorder, claimed as a rash on arms, neck, chest and lower back, including as due to Agent Orange exposure.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, prior to March 4, 2015, and 30 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to March 4, 2015, and 40 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty August 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A claim for a total disability TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran asserts that he is unable to maintain employment due to his service-connected disabilities related to his Agent Orange exposure.  See January 2015 Statement.  As the record now raises a question of whether the Veteran is unemployable due to his service-connected disabilities, a claim for a TDIU is properly before the Board.

In March 2015, the RO granted a 30 percent rating, effective March 4, 2015, for peripheral neuropathy of all radicular groups of left upper extremity (previously rated as peripheral neuropathy) and a 40 percent rating, effective March 4, 2015, for peripheral neuropathy of all radicular groups of the right upper extremity (previously rated as peripheral neuropathy).  As the Veteran was not awarded the maximum rating available for each disability for the entire period on appeal, entitlement to a higher rating for those matters remain on appeal.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity, prior to March 4, 2015, and 40 percent thereafter, entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to March 4, 2015, and 30 percent thereafter and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2007 Board decision, the Board denied the Veteran's claim for entitlement to service connection for a skin disorder, claimed as a rash on arms, neck chest and lower back, finding no evidence that the disability was incurred in, or was caused by, service.  The Veteran did not appeal.

2.  The evidence received since the prior denial is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder, claimed as rash on arms, neck chest and lower back.


CONCLUSIONS OF LAW

1.  The January 2007 Board decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2015).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disorder, claimed as a rash on arms, neck chest and lower back.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of claims which have been previously denied, the VA must provide notice of the evidence and information that is necessary to establish entitlement to service connection.  See VAOPGCPREC 06-14.

A May 2010 letter informed the Veteran of how to substantiate the underlying claim for service connection, the allocation of responsibilities between himself and VA and of how disability ratings and effective dates are assigned. 

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.

Here, although the Veteran was afforded a VA examination in March 2015 in regard to his claim to reopen, the Board finds, as will be further discussed below, that the Veteran has not submitted new and material evidence to reopen the claim.  The United States Court of Appeals for Veterans Claims has firmly held VA's duty to assist, to include providing an adequate examination, does not attach until new and material evidence sufficient to reopen the claim has been submitted.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, supra.

II.  Application to Reopen Based on New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board finds that the Veteran has not submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2007 Board decision, the Board denied entitlement to service connection for a skin disorder.  Although the Board found that the Veteran was presumptively exposed to Agent Orange based on his service dates, it ultimately found that there was no connection between the Veteran's skin disorder and service.  The Veteran was informed that the denial was a final decision and of his right to appeal the Board's decision to the Court.  The Veteran did not appeal the denial.  Therefore, the January 2007 Board decision is final.  

Since the previous denial, the Veteran's May 2010 Agent Orange Registry Examination report has been associated with the claims folder.  Although this record is new, it is not material, as it does not offer any opinion regarding any connection between the Veteran's skin disorder and service.  It merely states that the Veteran reported Agent Orange exposure and lists the diseases which he claims are related to the exposure - specifically as related to this claim, the Veteran reported eczema.  The Veteran's VA treatment records have also been associated with the Veteran's claim folder.  The treatment notes indicate that the Veteran uses Urea to treat dry skin problems.  Although this is new, it is also not material, as it does not offer any opinion regarding any connection between the Veteran's skin disorder and service.  

In sum, the evidence received since the January 2007 Board decision does not offer any new, probative information pertaining to the Veteran's claim, namely competent evidence linking his disability to his service.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the January 2007 Board decision have not been cured.  Therefore, the claim may not be reopened.


ORDER

As no new and material evidence has been submitted to reopen the claim for service connection for a skin disorder, claimed as a rash on arms, neck chest and lower back, the claim to reopen is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

First, in the November 2014 remand, the Board directed the VA examiner to clarify whether the Veteran's ulnar nerve mentioned in an August 2010 VA physical medicine rehabilitation consultation was related to his service-connected peripheral neuropathy of the median nerve or his non-service-connected carpal tunnel.  The Board indicated that additional ratings may be warranted if the ulnar involvement was related to the service-connected median nerve.  

In March 2015, the Veteran was afforded a VA examination where the examiner indicated that the Veteran had moderate incomplete paralysis of the radial, median and ulnar nerves of both the right and left upper extremities.  The examiner did not provide clarification regarding the August 2010 VA treatment note.  The AOJ failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds the March 2015 VA examination report inadequate and finds that a remand is necessary.  

Second, the Board has found that a claim for TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  

Lastly, it appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3.  Then, obtain an addendum medical opinion from the March 2015 VA examiner (or an appropriate medical professional) regarding the Veteran's peripheral neuropathy of the left and right upper extremities.  The Veteran's electronic claims folder, including a copy of this remand, must be available to the examiner for review.  

The examiner is requested to offer an opinion as to the following:

a. whether the Veteran's service-connected peripheral neuropathy of the median nerve also has an ulnar and/or radial nerve component that is related;

b. whether the ulnar and/or radial nerve disabilities noted in the record are related to a non-service-connected disability, such as the diagnosed carpal tunnel syndrome.  See August 2010 VA physical medicine rehabilitation consultation note which notes "mild weakness to an equal degree of both median and ulnar-innervated hand intrinsics bilaterally with a pain-related give-way component, but no atrophy;" see also, March 2015 VA examination, diagnosing incomplete paralysis of the radial, median and ulnar nerves. 

The Board previously requested a response to this question in its previous remand.  The March 2015 VA examination report did not address the Board's question.  

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


